El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El apelante Raúl Galindo González acude ante nos para que revoquemos el veredicto de culpabilidad emitido por un Jurado por violación al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401. En su apelación aduce que el Tribunal Superior, Sala de Aibonito (Hon. Luis A. Juan, Juez) se equivocó al permitir que en el contrainterrogatorio del acusado el Fiscal hiciera pregun-tas sobre una convicción anterior por posesión de marihuana con el propósito de impugnar su credibilidad. Revocamos.
HH
El 3 de diciembre de 1987 a las 5:15 de la tarde, los agentes Jorge Rivera, José Matos y Jorge L. Rivera, en unión al también agente Ángel M. Zambrana Torres, se encontraban dando una ronda preventiva por el pueblo de Comerío en un vehículo no rotulado. Al llegar a un área cercana a la plaza, se estacionaron frente a la Alcaldía, se bajaron del vehículo y se dirigieron hacia unas escalinatas que conducían a la referida plaza.
El agente Zambrana pudo observar que había una persona bastante gorda fumando un cigarrillo que aparentaba ser de marihuana y que, supuestamente, Galindo, a quien alegó conocer desde antes, hacía entrega a otra persona de *633una envoltura a manera de cono de las que se usan regu-larmente para envolver picadura de marihuana.
Al percatarse los transeúntes de la presencia de los agentes, se formó un “corre y corre” y, alegadamente, Ga-lindo y otra de las personas arrojaron los conos hacia la jardinera de la plaza. Los agentes inmediatamente corrie-ron detrás de las personas y Zambrana permaneció en el lugar para ocupar las envolturas. Inmediatamente des-pués, se reincorporó al grupo de agentes para continuar la persecución.
El agente Matos arrestó a la persona a quien Galindo supuestamente le había entregado los conos, y el agente Rivera arrestó al que estaba fumando marihuana. Alega-damente, Galindo ya había sacado demasiada ventaja para poder ser alcanzado.
Los agentes procedieron a llevar a los arrestados hasta el Cuartel de la Policía de Comerío y reanudaron después la búsqueda de Galindo por el pueblo. Alrededor de quince (15) minutos después, llegaron al sector “El Veintiséis”, en la ca-rretera que conduce de Comerío a Bayamón y, allí, pudieron observar que Galindo venía corriendo en dirección hacia el pueblo con la misma vestimenta que alegadamente tenía puesta en la plaza.(1) Los agentes se detuvieron, Zambrana se desmontó del vehículo y le informó al apelante que estaba bajo arresto. De camino hacia la división de drogas de Ca-guas, se detuvieron en el Cuartel de la Pobcía de Cidra donde recibieron órdenes de radicar la acusación y citar el caso.
El Sr. Raúl Galindo González fue acusado por violar el Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, supra, en grado de reincidencia. Oportunamente, la defensa admitió la reincidencia para que se eliminara de la *634acusación y no llegara a conocimiento del Jurado. El tribunal acogió esta petición y ordenó la presentación de una acusación enmendada.
El día del juicio, Galindo optó por renunciar a su derecho constitucional a no declarar y compareció a testificar en su defensa. En el interrogatorio directo declaró que mientras se dirigía de su residencia hacia la biblioteca del pueblo de Co-merío, a la altura del sector conocido como “El Veintiséis”, fue interceptado por cinco (5) individuos que se transporta-ban en un vehículo color blanco. Estos individuos, quienes se identificaron como policías, se bajaron del vehículo portando armas largas y revólveres, lo arrestaron, lo° trasladaron al Cuartel de la Policía en Comerío y lo encerraron en una celda junto a dos (2) personas que ya se hallaban en ella.(2) Testificó, además, que desde el lugar donde fue arrestado hasta la plaza del pueblo de Comerío, donde supuestamente ocurrieron los hechos que se le imputan, hay una distancia aproximada de tres (3) kilómetros.(3) En el interrogatorio directo no se ofreció prueba que versara sobre el conocimiento del apelante en materia de sustancias controladas.
*635Al iniciar su turno de contrainterrogatorio y en presen-cia del Jurado, el Fiscal le mostró a Galindo cinco (5) en-volturas blancas a manera de cono, cogidas con una presi-lla, las cuales contenían la picadura de marihuana incautada. A preguntas del Fiscal, Galindo indicó que no sabía lo que era marihuana y que era la primera vez que la veía. Debido a esto, el Fiscal le hizo admitir que había sido convicto el 1ro de julio de 1980 por posesión de marihuana. Oportunamente, la defensa objetó esta pregunta a base de la Regla 46 de Evidencia, 32 L.P.R.A. Ap. IV, pero el tribunal declaró sin lugar su objeción. Posteriormente, a pre-guntas del Fiscal, el acusado apelante aclaró que había interpretado mal la pregunta inicial que éste le hizo. Se-ñaló que entendió que el Fiscal le había preguntado si ha-bía visto anteriormente la marihuana que le estaba mos-trando en ese momento, y que sus expresiones fueron hechas específicamente con relación a lo mostrado por el Fiscal.
A raíz del comentario, el Fiscal hizo referencia a la con-vicción anterior en cinco (5) ocasiones adicionales. En particular, a pesar de la objeción de la defensa y en presencia del Jurado, el Fiscal le preguntó si estaba solo o con otras personas cuando cometió el delito anterior y si el delito había sido cometido en la plaza de Comerío. El tribunal únicamente excluyó la pregunta sobre si el delito previo fue cometido en la misma plaza.
Finalmente, el Jurado emitió un veredicto de culpabili-dad contra Galindo y éste fue sentenciado en grado de rein-cidencia a treinta (30) años de presidio. Galindo apeló la sentencia, señalando varios errores. En particular, expone que su convicción se logró mediante la revelación al Jurado de la convicción anterior por violar la Ley de Sustancias Controladas de Puerto Rico.
*636h-1 h-I
En su escrito de apelación, Galindo sostiene que el tribunal de instancia cometió un grave error al permitir que el Ministerio Público lo contrainterrogara sobre los hechos de la convicción previa. Aduce que esto tuvo “un efecto per-judicial en la deliberación del Jurado afectando su impar-cialidad al juzgar los hechos del caso de autos en base [sic] a penalizar al acusado por los hechos de otro caso de pose-sión de marihuana en 1980”. Alegato de apelante, pág. 28. En particular, sostiene que esta decisión es contraria a la Regla 46(A) y (B) de Evidencia, 32 L.P.R.A. Ap. IV, y nues-tros pronunciamientos en Pueblo v. Álvarez Rosario, 108 D.P.R. 112 (1978).
Al examinar este señalamiento tenemos presente que “junto a la prueba de referencia y a la prueba de carácter, no ha[y] cuestión más estudiada en el Derecho de la prueba que el problema de la impugnación de la credibili-dad de un testigo mediante la evidencia de convicción previa. A la vez, no existe quizás asunto cuyas soluciones sean más discutidas”. Primer examen de las Reglas de Evi-dencia de 1979: comentarios y recomendaciones, Secreta-riado de la Conferencia Judicial, Décimotercera Sesión Ple-naria, diciembre de 1986, pág. 255. Procede, entonces, que examinemos el derecho probatorio aplicable, particular-mente las disposiciones de la Regla 46 de Evidencia, supra, y la doctrina de la impugnación por contradicción.
A. Impugnación general de la credibilidad de un testigo mediante la Regla 46 de Evidencia
Después de un análisis extenso sobre la utilización de las convicciones previas para atacar en forma general la credibilidad de un testigo, la Asamblea Legislativa rechazó la propuesta de este Tribunal y aprobó en el 1979 la Regla 46 de Evidencia, supra. Al adoptar esta regla, la Asamblea *637Legislativa se apartó del modelo de la Regla 609 de Evi-dencia federal y adoptó expresamente la norma establecida en Pueblo v. Álvarez Rosario, supra.(4) La Regla 46 de Evi-dencia, supra, que no ha sido posteriormente enmendada, dispone:
(A) Sujeto a lo establecido en el inciso (B) de esta regla, es admisible, con el propósito de impugnar la credibilidad de un testigo, evidencia de que éste ha sido convicto de delito, si tal convicción es aceptada por el testigo o establecida mediante récord público, pero únicamente si el delito, independientemente de su clasificación, envuelve deshonestidad o falso testimonio.
(B) Es inadmisible contra un acusado, para impugnar su cre-dibilidad, evidencia de convicciones previas a menos que se determine por el juez, en ausencia del jurado, si lo hubiere, que su valor probatorio, considerando todos los hechos y circunstan-cias del caso, es sustancialmente mayor que su efecto perjudicial.
(C) No es admisible, con el propósito de impugnar la credibi-lidad de un testigo, evidencia de convicción previa si dicha con-vicción es remota. Debe considerarse remota toda convicción que a la fecha del juicio tuviere más de diez (10) años, o si hubieren transcurrido más de diez (10) años de la fecha de ex-carcelación del testigo de la reclusión impuesta por tal convic-ción, lo que fuere posterior.
(D) Evidencia de convicción no es admisible bajo esta regla si la convicción ha sido objeto de indulto, perdón, anulación o su equivalente, a base de una determinación de inocencia o rehabilitación. (Énfasis suplido.)
Surge de esta regla que, cuando estamos ante un testigo que no es el acusado, sólo serán admisibles para atacar en forma general su credibilidad las convicciones por delitos que impliquen deshonestidad o falso testimonio, independientemente de que sean graves o menos graves. Al interpretar la Regla 46 de Evidencia, supra, y su equivalente federal han surgido diversas teorías sobre los delitos que implican deshonestidad o falso testimonio:
*638“Bajo la regla sólo es admisible la evidencia de convicción por delito que, independientemente de su clasificación, envuelva deshonestidad o falso testimonio. ¿Cuáles son esos delitos? Me-jor hubiera sido referirse solamente a delitos que envuelvan falso testimonio o falsas declaraciones, o delitos que impliquen mendacidad. La expresión ‘deshonestidad’ es la que engendra el problema. Pero el principio regulador de pertinencia debe ofre-cernos la clave: sólo es admisible evidencia de convicción por delito cuya naturaleza sea pertinente a la credibilidad del sujeto. Esto implica una interpretación restrictiva del conjunto de delitos amparados por la regla.” (Enfasis en el original su-primido, énfasis suplido y escolio omitido.) E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. VI, pág. 213.
Sin embargo, hay unanimidad de criterio respecto a que los delitos que conllevan un elemento de engaño o false-dad están incluidos. También se ha concluido que “ ‘[l]os delitos de fuerza o violencia, delitos sexuales, delitos de tránsito, sustancias controladas, armas, explosivos, deben quedar fuera’ ”. (Énfasis suprimido.) Chiesa, op. cit., pág. 214. Véanse, además: 3 Louisell and Mueller, Federal Evidence Sec. 317, págs. 332-343 (1979); United States v. Mehrmanesh, 689 F.2d 822 (9no Cir. 1982); United States v. Hastings, 577 F.2d 38 (8vo Cir. 1978); United States v. Thompson, 559 F.2d 552 (9no Cir. 1977); United States v. Millings, 535 F.2d 121 (Cir. D.C. 1976).
Cuando el testigo es el acusado que declara en su defensa, la regla dispone unas “protecciones especiales con miras a que el acusado no sea juzgado por la convicción anterior sino por los hechos imputados en la acusación o denuncia”. Chiesa, op. cit., pág. 211. Por eso, una vez se determina que se está ante un delito que implica deshonestidad o falso testimonio, el tribunal tiene que hacer un balance entre el valor probatorio de la convicción y su efecto perjudicial sobre el acusado. Es decir, que una convicción previa no será admitida automáticamente contra un acusado para impugnar su credibilidad general, aunque impli-*639que deshonestidad o falso testimonio. Corresponde al tribunal, en ausencia del Jurado, determinar que el valor probatorio de la convicción anterior es “sustancialmente mayor que su efecto perjudicial”. Íd., pág. 212.
El propósito de esta medida es evitar el efecto nocivo que puede tener sobre las deliberaciones del Jurado la impugnación general fundamentada en una convicción previa, particularmente cuando se trata de una violación a la misma ley. Del historial legislativo de esta regla se desprende que al aprobarla se reconoció específicamente el peligro de que en casos por jurado “la evidencia de convicción no sólo pese en el ánimo del juzgador a los fines de impugnación de la veracidad del acusado, sino que sirv[a] como elemento importante al momento de determinarse la culpabilidad o inocencia del acusado”. 32 L.P.R.A. Ap. IV, R. 46 n. Estudios empíricos convalidan la decisión legislativa al concluir “que el porciento de convicciones fue mayor en los casos en que se admitió prueba de convicciones previas, en comparación con aquellos casos en los que no se hizo referencia alguna a delitos previos del acusado”. Primer examen de las Reglas de Evidencia de 1979: comentarios y recomendaciones, op. cit., pág. 258.
En su tratado de derecho probatorio, McCormick descri-bió elocuentemente las consecuencias de la admisión de prueba sobre un delito anterior para cuestionar la credibili-dad general de un acusado que declara en su defensa:
The sharpest and most prejudicial impact of the practice of impeachment by conviction ... is upon one particular type of witness, namely, the accused in a criminal case who elects to take the stand. If the accused is forced to admit that he has a “record” of past convictions, particularly if the convictions are for crimes similar to the one on trial, there is an obvious danger that the jury, despite instructions, will give more heed to the past convictions as evidence that the accused is the kind of man who would commit the crime on charge, or even that he ought to be put away without too much concern with present guilt, than they will to the legitimate bearing of the past convictions *640on credibility. The accused, who has a “record” but who thinks he has a defense to the present charge, is thus placed in a grievous dilemma. If he stays off the stand, his silence alone will prompt the jury to believe him guilty. If he elects to testify, his “record” becomes provable to impeach him, and this again is likely to doom his defense. E.W. Cleary, McCormick On Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Cap. 5, Sec. 43, pág. 99.
Para balancear adecuadamente el valor probatorio de la admisión de la convicción frente al efecto perjudicial sobre su credibilidad general, los tribunales federales han desarrollado varios criterios. Weinstein, al considerar el equivalente federal a nuestra Regla 46 de Evidencia, supra, los resume de la forma siguiente:
The courts have endorsed resort to a number of factors when balancing under Rule 609(a)(1). The trial court should consider (1) the relationship the crime has to veracity, (2) the recency of the conviction, and (3) the similarity between the past crime and the charged crime. The more similar the two are the more likely it is that admitting evidence of the past crime will prejudice the defendant because the jurors are likely to believe that “if he did it before he probably did so this time.”
Even if the trial court finds that evidence of the conviction is probative of truthfulness, it should evaluate (4) the importance of the defendant’s testimony, considering the consequences of the defendant being kept from the stand by the fear of having prior convictions divulged. Thus, the court may exclude the conviction if it finds that the defendant’s testimony will aid the jury in ascertaining the truth, and refuse to exclude when there is no real need for the defendant’s testimony because it would be substantially the same as that of other witnesses. This consideration may, however, be at odds with yet another factor, (5) the centrality of the credibility issue. When the defendant’s credibility is the dispositive issue in the case, a court may favor admitting anything, including convictions, that might possibly shed light on whose version should be believed. Weinstein and Berger, Weinstein’s Evidence Manual Sec. 12.04[03] (1987).
Resulta claro, pues, que cuando los tribunales se enfrentan a casos donde el Fiscal ha recurrido a un ataque general a la credibilidad de un acusado mediante conviccio-*641nes anteriores que impliquen deshonestidad o falso testimo-nio, deben ponderar el perjuicio que se pueda causar frente a su valor probatorio para fines de impugnación. Al así ha-cerlo, se debe tomar en consideración la importancia que tiene para la defensa ofrecer el testimonio del acusado; la importancia que tiene el grado de credibihdad del acusado en la determinación final del caso; la similaridad de la con-vicción anterior con el delito por el cual se le juzga, y el tiempo transcurrido desde la convicción anterior. Véanse: Gordon v. United States, 383 F.2d 936 (Cir. D.C. 1967); United States v. Mahone, 537 F.2d 922, cert. denegado 429 U.S. 1025 (7mo Cir. 1976).
La similitud entre el delito anterior y aquel por el cual se está juzgando al acusado tiene particular importancia. A mayor similitud entre ambos, mayor será el efecto perjudicial. Cuando el delito por el cual se juzga al acusado y el delito que se usa para impugnar su credibilidad es el mismo, "el balance debiera inclinarse a priori a favor de la exclusión”. Véase Primer examen de las Reglas de Evidencia de 1979: comentarios y recomendaciones, op. cit., pág. 267.
Por otro lado, según la Regla 46(C) de Evidencia, 32 L.P.R.A. Ap. IV, no hay que acudir al balance de intereses cuando la convicción anterior tiene más de diez (10) años, pues ésta se considera remota y debe ser excluida automáticamente. Véase E.L. Chiesa, Evidencia de carácter y conducta específica bajo las Reglas de Evidencia de 1979, XV (Núm. 2) Rev. Jur. U.I.A. 76 (1980). En los casos en que la convicción tenga menos de diez (10) años, mientras más remota menos será su valor probatorio. Véase Primer examen de las Reglas de Evidencia de 1979: comentarios y recomendaciones, op. cit., pág. 267.
Además de la Regla 46 de Evidencia, supra, existe otro medio para impugnar la credibilidad de un testigo: la im-pugnación por contradicción. Veamos.
*642B. Impugnación por contradicción
La impugnación por contradicción se deriva de la Regla 44 de Evidencia, 32 L.P.R.A. Ap. IV. Ésta dispone que:
(A) Quién puede impugnar. La credibilidad de un testigo puede ser impugnada por cualquier parte, incluyendo a la parte que llama al testigo.
(B) Medios de Impugnación. La credibilidad de un testigo podrá ser impugnada o sostenida mediante cualquier evidencia perti-nente al asunto de su credibilidad, es decir, a la veracidad o mendacidad, incluyendo los siguientes' aspectos:
(1) Comportamiento del testigo mientras declara y la forma en que lo hace.
(2) Naturaleza o carácter del testimonio.
(3) Grado de capacidad del testigo para percibir, recordar o comunicar cualquier asunto sobre el cual declara.
(4) Existencia o inexistencia de cualquier prejuicio, interés u otro motivo de parcialidad por parte del testigo.
(5) Manifestaciones anteriores del testigo.
(6) Sujeto a lo dispuesto en el inciso (C) de esta Regla, el carácter o conducta del testigo en cuanto a veracidad o mendacidad.
(C) Impugnación y autoincriminación. Un testigo no renuncia al privilegio contra la autoincriminación cuando es examinado en torno a materia que afecta únicamente a cuestiones de credibilidad.
Según esta regla y nuestra interpretación jurisprudencial, toda prueba pertinente a la veracidad o mendacidad de un testigo es prima facie admisible para evaluar su credibilidad. Pueblo v. Figueroa Gómez, 113 D.P.R. 138, 142 (1982). A tenor con este principio, hemos establecido que la enumeración de la Regla 44 de Evidencia, supra, es de carácter ejemplarizante y no taxativo. Íd.
A pesar de no haberse incluido expresamente en esta regla, no cabe duda de que una instancia clásica de impugnación de un testigo es la prueba de contradicción *643del testimonio vertido en el juicio.(5) Véase E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Cap. 6, Sec. 6.3, pág. 296 n. 35. Por tratarse de evidencia que demuestra que lo que ha dicho el testigo en el juicio no es cierto, su pertinen-cia respecto a la veracidad o mendacidad del resto del tes-timonio es obvia. McCormick explica este tipo de impugna-ción de la forma siguiente:
“Contradiction” may be explained as follows. Statements are elicited from Witness One, who has testified to a material story of an accident, crime, or other matters, to the effect that at the time he witnessed these matters the day was windy and cold and he, the -witness, was wearing his green sweater. Let us suppose these latter statements about the day and the sweater to be “disproved”. This may happen in several ways. Witness One on direct or cross-examination may acknowledge that he was in error. Or judicial notice may be taken that at the time and place it could not have been cold and windy, e.g., in Tucson in July. But commonly disproof or “contradiction” is attempted by calling Witness Two to testify to the contrary, i.e., that the day was warm and Witness One was in his shirt-sleeves. It is in this latter sense that the term “contradiction” is used .... Cleary, op. cit., pág. 109.
El propósito de la impugnación por contradicción es atacar instancias específicas del testimonio del declarante. Es decir, se persigue demostrar, contradiciendo al testigo, que algo de lo vertido en el juicio es falso, inexacto, poco preciso o erróneo. Por otro lado, bajo la Regla 46 de Evidencia, supra, el ataque es general, dirigido a probar la capacidad del testigo para decir la verdad. Lo que se intenta es advertir o hacer consciente al juzgador de hechos que el testigo es una persona mendaz y que por el solo hecho de haber sido convicto por delitos que implican *644falso testimonio o deshonestidad, su testimonio no es me-recedor de crédito. De esta forma, la totalidad del testimo-nio queda maculada con el potencial de mendacidad del testigo.
En vista de los propósitos distintos que persigue cada regla, la impugnación mediante prueba de una convicción por delito no está subordinada a los requisitos de la Regla 46 de Evidencia, supra, cuando su propósito es contradecir específicamente algo de lo declarado por el testigo. Es decir, cuando lo que se persigue es demostrar que lo que el testigo ha dicho es falso, inexacto, poco preciso o erróneo, el delito a utilizarse para contradecir no tiene que implicar deshonestidad o falso testimonio. De esta forma, se evita que un testigo mienta impunemente, sin poder ser contradicho. Bajo una situación como esta, poco importa que la convicción previa no implique deshonestidad o falso testimonio. Lo cardinal es que contradiga lo aseverado por el testigo ante el juzgador de los hechos. Con este propósito, además de la declaración de otro testigo, cualquier evidencia extrínseca será admisible para contradecir lo declarado por el testigo y demostrar que mintió en la silla testifical. M.H. Graham, Handbook of Federal Evidence, 2da ed., Minnesota, West Publishing Co., 1986, Sec. 607.2; Cleary, op. cit., págs. 110-113.
Sin embargo, debe quedar claro que la prueba contradictoria sólo puede ser admitida para probar la falsedad de lo dicho por el testigo y en ningún momento para probar una conducta específica en determinado momento. Esto último es materia regulada por la Regla 20 de Evidencia, 32 L.P.R.A. Ap. IV. 1 Louisell and Mueller, Federal Evidence Sec. 11, págs. 57-58 (1977). El Fiscal tampoco puede usar el contrainterrogatorio de un testigo de defensa para “abrir la puerta”, presentar prueba del carácter y activar la Regla 20(A)(1) y (2) de Evidencia, 32 L.P.R.A. Ap. IV, cuando no se ha hecho referencia al carácter del acusado *645en el directo. Pueblo v. Carrión Rivera, 111 D.P.R. 825 (1981).
La prueba contradictoria, claro está, puede ser excluida cuando al amparo de la Regla 19 de Evidencia, 32 L.P.R.A. Ap. IV, “su valor probatorio es de poca significación” en relación con el peligro de causar perjuicio indebido. Chiesa, Derecho Procesal Penal de Estados Uni-dos y Puerto Rico, op. cit., pág. 296. Como bien expresan Louisell and Mueller en el primer tomo de su tratado de evidencia:
The trial court may play a most constructive role in such cases. While the trial judge has no duty to save the proponent from his own blunders, it is clearly proper, if events permit, for the trial court to intervene between an improper question by the proponent and the anticipated response, and to hold a conference outside the hearing of the jury to establish reasonable parameters to the proponent’s inquiry and the rebuttal evidence which will be allowed in response. Moreover, the trial court may, if the probative value of rebuttal evidence appears to be substantially outweighed by the danger of unfair prejudice or confusion of the issues, exclude or severely limit it pursuant to Rule 403. Louisell and Mueller, supra, Yol. 1, pág. 58.
Es importante aclarar, no obstante, que este tipo de impugnación no puede utilizarse como subterfugio para traer evidencia a todas luces inadmisible bajo otras disposiciones del ordenamiento probatorio: “For example, a prosecutor should not be allowed on cross-examination of the accused to elicit an overbroad denial of past criminality or assertion of past good conduct and then allowed to rebut with otherwise-inadmissible evidence of other criminal acts.” Louisell and Mueller, supra, Vol., 1, pág. 60. Sobre esto se ha expresado el profesor Chiesa:
La jurisprudencia ha establecido que no debe usarse esta re-gla para conseguir que se admita evidencia de otra manera inadmisible. Por ejemplo, una parte quisiera presentar eviden-cia de que un testigo dijo ‘X’, pero tal evidencia resulta inadmi-*646sible por alguna regla de exclusión. La parte entonces llama a este testigo, que sabe que va a declarar “no X”, sólo para im-pugnarle con evidencia de ‘X”, como manifestación anterior inconsistente. Como se repitió en United States v. DeLillo, 620 F.2d 939, 946 (2d Cir. 1980), “impeachment by prior inconsistent statement may not be permitted where employed as a mere subterfuge to get before the jury evidence not otherwise admissible.” En ese caso se permitió al gobierno impugnar a un testigo de cargo con manifestaciones anteriores inconsistentes, al estimar el tribunal que no se presentó al testigo como sub-terfugio para introducir la evidencia de las manifestaciones anteriores. (Énfasis suprimido.) Chiesa, Práctica Procesal Puertorriqueña: Evidencia, op. cit., pág. 188.
Así mismo, si la prueba de impugnación no tiene un valor probatorio relacionado con la disposición del pleito, independiente de la mera contradicción, se considerará colateral y por lo tanto inadmisible como prueba para contradecir. Louisell and Mueller, supra, Vol. 3, pág. 497.
hH hH hH
Examinado brevemente el marco doctrinal bajo las re-glas de impugnación de la credibilidad de un testigo, pro-cede aplicar esta normativa al caso de autos.
La Sociedad para Asistencia Legal aduce que el Tribunal Superior no debió permitir que el Ministerio Público contrainterrogara a Galindo sobre su convicción anterior por un delito muy similar al delito por el cual se le estaba juzgando en esos momentos. Por su parte, el Procurador General nos invita a que hagamos un análisis más flexible de la Regla 46 de Evidencia, supra, de forma tal que pueda admitirse la referida convicción. Entiende el Procurador que la forma más efectiva de impugnar la afirmación de Galindo respecto a que no ha visto marihuana es con una convicción no remota relacionada con esa sustancia, y que hubiese resultado inocuo confrontarlo con una convicción que implicase deshonestidad o falso testimonio. (Admitió el Procurador en su alegato que no la tenía.)
*647De la exposición narrativa de la prueba se desprende que el Fiscal inició el contrainterrogatorio mostrándole a Galindo unos conos con marihuana y preguntándole si co-nocía lo que era marihuana. Cuando Galindo contestó que no sabía lo que era marihuana, el Fiscal le preguntó sobre su convicción anterior por posesión de esa sustancia. La defensa oportunamente objetó la pregunta del Fiscal, pero su objeción fue declarada sin lugar. Estas preguntas y las otras referentes a las circunstancias del delito anterior te-nían el propósito dual de impugnar la credibilidad, general de Galindo y probar una contradicción específica de tal im-portancia que pudiera afectar todo su testimonio. En cual-quiera de estas vertientes, la prueba era inadmisible.
En primer lugar, de considerarse que esta prueba tenía el efecto de impugnar su credibilidad en general, demos-trando que Galindo era una persona mendaz, la misma no era admisible bajo los criterios de la Regla 46 de Evidencia, supra. La convicción previa fue por posesión de marihuana y dicho delito no incluye elemento alguno que implique deshonestidad o falso testimonio. Por lo tanto, esa convic-ción no se podía utilizar para impugnar su credibilidad en general.
Sin embargo, aun si consideramos la evidencia de la convicción previa como una prueba de impugnación por contradicción, tampoco procedía admitirla en las circuns-tancias particulares del caso de autos.
Aunque en su alegato el Procurador General asevera que la prueba de convicción anterior fue utilizada para de-mostrar que en determinado momento el testigo estaba mintiendo, un análisis independiente de la evidencia en controversia revela que el peijuicio indebido causado por su admisibilidad ameritaba su exclusión. Al analizar el valor probatorio mediante la Regla 19 de Evidencia, supra, el balance debió haberse inclinado a favor de la exclusión.
Como norma general, al amparo de la Regla 43(F) *648de Evidencia, 32 L.P.R.A. Ap. IV, el contrainterrogatorio de un testigo está limitado por la materia que fue objeto del interrogatorio directo y a cuestiones relativas a la impug-nación de credibilidad de testigos. Una lectura de la expo-sición narrativa de la prueba en el caso de autos revela que el Fiscal no le hizo pregunta alguna a Galindo sobre lo expuesto en el directo. Consciente de que la defensa había estipulado el hecho de que Galindo era reincidente, y a pesar de que en el directo la defensa no hizo preguntas respecto al conocimiento del acusado sobre marihuana, el Ministerio Fiscal dedicó su contrainterrogatorio única-mente a traer ante el Jurado prueba sobre su convicción anterior.
Con estos propósitos, el Fiscal inició su contrainterroga-torio mostrándole los conos incautados y haciéndole una pregunta para indagar sobre su conocimiento de la sustan-cia que era un elemento principal del delito por el que se le juzgaba. Al formular la pregunta, en forma susceptible de interpretarse equívocamente, el Fiscal podía anticipar ra-zonablemente que se le contestaría en la negativa y que esto le permitiría impugnarle con su convicción previa y luego cuestionarle sobre lo ocurrido anteriormente. Por otro lado, de haber contestado que conocía lo que era marihuana, al enseñarle los conos incautados, el Jurado hu-biese inferido su participación en el acto delictivo por el cual se le juzgaba. De lo anterior se desprende que el Fiscal hizo esta pregunta como una excusa dirigida a abrir una brecha para contradecir al testigo con una prueba inaceptable.
De esta manera, logró introducir evidencia que era in-admisible bajo otras disposiciones probatorias e informó al Jurado que el acusado había sido convicto anteriormente por un delito similar a aquel por el cual se le juzgaba. Su actuación menoscabó el derecho del acusado a un juicio justo, fundamentado únicamente en los hechos que origi-*649nan la acusación y no en lo que ocurrió anteriormente cuando fue condenado por posesión de marihuana.
Por otro lado, no olvidemos que en el caso de autos Galindo había admitido la convicción anterior y el tribunal ordenó que se enmendara la acusación para eliminar el carácter reincidente del delito. Así, al amparo de la Regla 68 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el Fiscal no podía dejarle saber al Jurado la existencia de la convicción anterior. Sin embargo, y a pesar de que en el directo no se “abrió la puerta” a esta pregunta, el Ministerio Público utilizó el contrainterrogatorio para informar al Jurado sobre la convicción anterior. De esta manera trajo ante la consideración del Jurado, so pretexto de impugnar la veracidad del testimonio del acusado, lo que la Regla 68 de Procedimiento Criminal, supra, especialmente proscribe al disponer que no se puede dejar saber “al jurado en forma alguna la existencia de dicha convicción o convicciones”. Véanse: Pueblo v. Hernández Pérez, 94 D.P.R. 616, 621-622 (1967); Pueblo v. Medina Lugo, 126 D.P.R. 734 (1990).(6) No podemos permitirle al Fiscal que utilice este subterfugio para lograr una convicción por hechos distintos de aquellos por los que se está juzgando al acusado y que se le vulnere su derecho constitucional a un juicio justo e imparcial.
En vista del carácter y el contenido de la información proyectada al Jurado mediante esta prueba, considerando todas las circunstancias en que fue ofrecida y el efecto per-judicial que de ordinario tiene la prueba de convicciones *650anteriores sobre el Jurado, procede la revocación de la con-vicción apelada.
Por los fundamentos anteriormente expuestos, se dic-tará sentencia revocatoria.
El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Rebollo López.

(1) Cabe señalar que de los autos se desprende que el arresto se efectuó a las 5:15 p.m., o sea, exactamente a la misma hora en que se alega ocurrieron los hechos en la plaza.


(2) Por ser prueba de referencia, no se le permitió declarar sobre lo que dijeron las dos (2) personas que se encontraban en la celda junto al acusado.


(3) Intentó declarar además que no estuvo en el lugar donde ocurrieron los hechos delictivos, así como que no tuvo nada que ver con los mismos. El Ministerio Fiscal objetó dicho testimonio por entender que se trataba de prueba de coartada y que dicha defensa no fue notificada por el acusado según lo disponen las Reglas de Procedimiento Criminad. El foro de instancia acogió dicho argumento e instruyó al Jurado para que no tomara en consideración estas expresiones. La defensa intentó refutar los argumentos del Fiscal sin éxito alguno. Ante nos sostiene que el Tribunal Superior erró al prohibirle al apelante declarar que no estuvo en el lugar de los hechos. En vista de nuestra determinación referente a la admisibilidad de conviccio-nes anteriores, no es necesario pronunciamos sobre este error.
(3) Intentó declarar, además, que no estuvo en el lugar donde ocurrieron los hechos delictivos, así como que no tuvo nada que ver con los mismos. El Ministerio Fiscal objetó dicho testimonio por entender que se trataba de prueba de coartada y que dicha defensa no fue notificada por el acusado según lo disponen las Reglas de Procedimiento Criminal. El foro de instancia acogió dicho argumento e instruyó al Jurado para que no tomara en consideración estas expresiones. La defensa intentó refutar los argumentos del Fiscal sin éxito alguno. Ante nos sostiene que el Tribunal Superior erró al prohibirle al apelante declarar que no estuvo en el lugar de los hechos. En vista de nuestra determinación referente a la admisibilidad de conviccio-nes anteriores, no es necesario pronunciamos sobre este error.


(4) Para una crónica de la aprobación de esta regla, véase E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. VI, págs. 210-226.


(5) Este modo de impugnación tampoco aparece regulado en las reglas federales, por lo que las controversias referentes a este tipo de impugnación se resuelven a base de las Reglas 403 (equivalente a nuestra Regla 19 de Evidencia, 32 L.P.R.A. Ap. IV) y 611 (equivalente a nuestra Regla 43 de Evidencia, 32 L.P.R.A. Ap. IV). 3 Louisell and Mueller, Federal Evidence Sec. 318, pág. 343 (1979).


(6) Tampoco estamos ante una situación a la que le sea aplicable la Regla 20 de Evidencia, 32 L.P.R.A. Ap. IV, como señala la opinión disidente. El propio Procurador General admite que la referencia a la convicción anterior fue hecha con el propósito de impugnar la credibilidad de Galindo y no con el propósito de que se admitiera para fines sustantivos.
La Regla 20 de Evidencia, supra, la doctrina de “abrir puertas” y su jurispru-dencia interpretativa regulan la utilización de prueba de carácter para propósitos sustantivos, o sea, buscan demostrar que el acusado, el día de los hechos, actuó conforme a su carácter. Cuando se trata de impugnación de credibilidad, la Regla 20 de Evidencia, supra, es claramente inaplicable.